UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6570



ANTHONY DENARO FREEMAN,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-276-2)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Denaro Freeman, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Denaro Freeman seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Freeman v. Angelone, No. CA-

01-276-2 (E.D. Va. Mar. 20, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2